DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 4 and 6-13 in the reply filed on February 5, 2021 is acknowledged.

Status of Claims
Claims 1-20 are pending in the instant application. Claims 2-3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1, 4, and 6-20 are under examination on the merits in the instant case.

Drawings
Color photographs and color drawings filed on September 8, 2020 are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: “hinds” in paragraph 0021 of the specification filed on July 31, 2020 appears misspelled.  
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 61/129,975, PCT/US2009/052767, and 13/057,662, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more 
Accordingly, priority benefit is denied for claims 1, 4, and 6-20.

Claim Objections
Claim 1 is objected to because of the following informalities:  The first “function” in “function (STING) function” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 6-12, and 14-15 recite “a disease or disorder associated with aberrant Stimulator of Interferon Gene function (STING) function”. It is unclear what is exactly meant by aberrant STING function. That is, the clear metes and bounds of the claimed disease/disorder is not set forth by the claims because it is unclear which STING function should be deemed same agent such as dsDNA can possibly treat a disease having a decreased STING function as well as an increased STING function. 
Claims 4, 6-11, and 14-20 recite “double stranded DNA” without particularly pointing out and distinctly claiming the exact nucleotide sequence of the dsDNA, thereby rendering the exact identity of the dsDNA indefinite. That is, the claims fail to particularly point out and distinctly claim which two complementary nucleotide sequences are required for the claimed dsDNA for each of different lengths (e.g., 40 bps, 85bps, and 150 bps). 
Claim 16 recites the limitation "the human subject having cancer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 recite “a first double stranded DNA molecule that modulates a Stimulator of Interferon Gene (STING) function” and “a second double stranded DNA molecule that modulates the STING function”. It is unclear whether the “first” and “second” molecules are same or different, and how the two molecules should differ if they are different. As such, the claims fail to particularly point out and distinctly claim the subject matter. 
Claims 16-20 recite performing an assay that determines if the sample has a defective endogenous DNA innate signaling pathway and/or a defective IFN I production pathway. The claims fail to particularly point out which “assay” should be performed in order to make the determination for each of the defective pathways. The claims also fail to distinctly claim whether one assay determines defective pathways for both or whether two individually different assays are required for determining defectiveness of each of the two pathways. 
Claims 16-20 recite “internally treating the human subject”. It is unclear what is meant by “internally treating”. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This includes a new matter rejection.
Claims 1, 4, and 6-20 are drawn to use of a double-stranded DNA molecule binding to STING, wherein the molecule is required to modulate an immune response and treat cancer in a subject. In addition, claims 1 and 12-13 do not even require use of dsDNA but generically require an agent that modulates/downregulates STING function/expression. 
The instant specification does not provide adequate written description support for the the claimed treatment method. The specification at best describes use of “dsDNA90” “to activate the STING pathway”. See paragraph 0061. There is no adequate written description of any disease dsDNA length than the 90bp DNA, nor does the specification describe the actual nucleotide sequence of a dsDNA of 40-150 bps, wherein the dsDNA is required to have a therapeutic effect in a cancer subject or an inflammatory disease. As such, the specification fails to describe the required structure-function correlation for the claimed “agent” including a dsDNA agent of 40-150 bps.
In addition, claim 14 recites that the double stranded DNA molecule increases STING function, while claim 15 recites that the double stranded DNA molecule decreases STING function. The instant specification fails to describe the exact structure/sequence of the DNA molecule that increases STING function in claim 14 while decreasing STING function in claim 15. In particular, the specification does not provide any written description for the required structure-function correlation for a dsDNA that “decreases STING function” as required by claim 15. 
Accordingly, the specification fails to reasonably convey that the instant inventor had possession of the subject matter of claims 1, 4, and 6-15 at the time of filing. 
Claims 16-20 are drawn to a method for administering a therapy comprising determining whether a subject suffering from cancer has a defective endogenous DNA innate signaling pathway and/or a defective IFN I production pathway comprising isolating a sample from the subject and performing an assay, followed by selection of a first dsDNA molecule and a second dsDNA molecule.
Applicant pointed out various paragraph numbers as providing support for claim 16. See page 6 of the remarks filed on February 5, 2021. It is noted that none of the paragraphs pointed out by applicant provides adequate written description support for the instantly claimed method steps a), b), c), and d). That is, there is no disclosure in the paragraphs that describe the claimed 
“One shows that one is “in possession’’ of the invention by describing the invention, with all its claim limitations, not that which makes it obvious.” (original emphasis in italics; emphasis added in bold). Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 41 USPQ2d 1961 (Fed. Cir. 1997). 
Accordingly, claims 16-20 introduce new matter that is not adequately described by the instant specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4, 6, 10-12, and 14-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Linnik et al. (US 2003/0114405 A1).
Linnik teaches a method of treating lupus nephritis or systemic lupus erythematosus (SLE) in a subject comprising administering an effective amount of a composition comprising a double-stranded DNA (dsDNA) comprising a 20-mer sequence in each strand, wherein the nucleotides are “modified” in the sugar or the backbone, wherein the dsDNA is “preferably 20-50 bp”, wherein the composition comprises a delivery carrier such as liposomes. See claims 1-26; paragraphs 0037, 0084, 0117.

Note that the Office does not have the facilities and resources to provide the factual evidence needed in order to determine and/or compare the specific activities of the instantly claimed dsDNA versus Linnik’s dsDNA. In the absence of evidence to the contrary, the burden is upon applicant to prove that the claimed dsDNA is different from the one taught by Linnik, thereby establishing patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).
Accordingly, claims 1, 4, 6, 10-12, and 14-15 are taught by Linnik et al.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6-14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al. (US 2004/0235770 A1) in view of Unterholzner et al. (Nature Immunology, 2010, 11:997-1005), Zhang et al. (Nature Immunology, 2011, 12:959-965), Ishikawa et al. (Nature, 2009, 461:788-792), Bratzler et al. (US 2002/0156033 A1), and Markovic (US 7,041,301 B1). 

Davis does not teach that the double-stranded immunostimulatory nucleic acid useful for inducing innate immune response is 40-150 bps and increases STING activity. In addition, Davis’s exemplified nucleic acids are CpG nucleic acids. 
Unterholzner teaches that “IFN--inducing viral dsDNA”, which is “70 base pairs in length”, activates STING. See page 998. 
Unterholzner further reports at page 1001 the following: “STING not only was recruited to IFI16 after viral DNA stimulation but was also required for IFN- induction by dsVACV70mer” (emphasis added).  
Zhang teaches that a dsDNA of up to 100 base pairs (e.g., 50 bps and 100 bps) activates IFN- and the activation of IFN- is decreased in STING-knockdown cells. See page 962: “Furthermore, poly(dG:dC) 25, 50, or 100 nucleotides in length was able to activate an interferon response in D2SC cells (Fig. 4d). This response was substantially attenuated by knockdown of DDX41 or STING (Fig. 4e).” (emphasis added). 
Ishikawa provides experimental results using “interferon stimulatory DNA (ISD; double-stranded 45-base-pair oligonucleotides lacking CpG sequences)”, wherein ISD in Sting knockout cells fails to induce IFN- and IFN-. See page 788; Figure 1f.
Sting gene (thus having decreased STING) have reduced ability of surviving virus infection and that the mice have reduced expression of IFN- and IFN-. See Figures 2a, 2c, 2g, and 2h. Hence, Ishikawa reports that “STING is necessary, in vivo, for the effective production of type I IFN and is essential for efficient protection against HIV-1 infection.” (emphasis added). See page 789.
Ishikawa further teaches that “the STING-governed DNA sensor pathway is essential for efficient DNA-vaccine-induced T-cell responses to antigen” and that STING is important in innate immune signaling. See pages 789-190.
Bratzler teaches that cancer patients are “immunocompromised” and “infections can usually disadvantageously delay or alter the course of treatment for cancer patients” and immunostimulatory nucleic acids provide “activation of innate immunity” against infections, wherein activation of innate immunity occurs “via increased IFN- production”. See paragraph 0072.
Markovic teaches that immunostimulatory IFN- is useful in treating a cancer patient prior to tumor resection, wherein IFN- is “effective for stimulating a patient’s immune system and maintaining this stimulation following surgery”, wherein IFN- also increases patient’s NK lymphocyte cytotoxicity See column 2, lines 32-39; column 5, lines 4-22; claims 1-3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to practice Davis’ immune response improving method in a subject having a cancer or infection by administering a double-stranded, non-CpG DNA of at least 45 bps, 50 bps, 70 bps, and up to 100 bps comprising stabilizing modifications in oil-in-water emulsion to the subject. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to induce type I IFN (e.g., IFN- or IFN-) response, because administering a stabilized double-stranded immunostimulatory nucleic acid in oil-in-water emulsion was an art-recognized treatment methodology for improving innate immune response in a subject having a in vivo, for the effective production of Type I IFN and is essential for efficient protection” against DNA virus infection. One of ordinary skill in the art would have also reasonably predicted that the DNA virus-infected subject who needs innate immune response improvement is likely to have a decreased STING function because Ishikawa expressly demonstrated that Sting knockout mice lack the ability to produce IFN and to survive DNA virus infection thus Ishikawa taught that “STING is necessary, in vivo, for the effective production of type I IFN and is essential for efficient protection” against DNA virus infection. Since IFN-a, which is induced by dsDNA, was known to be useful for treating a cancer patient by improving “innate immunity” and “NK lymphocyte cytotoxicity” as evidenced by the combined teachings of Bratzler and Markovic, one of ordinary skill in the art would have reasonably expected that the dsDNA administration method of Davis would lead to treatment of cancer including cancerous tumor infiltrated with NK lymphocytes. 
Further, one of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to perform an assay to determine whether the subject intended to be treated with dsDNA administration for cancer therapy has reduced production of Type I IFN prior to dsDNA administration, because dsDNA was known to induce production of Type I IFN, wherein dsDNA-dependent IFN induction was taught to be mediated by STING as demonstrated by Unterholzner, Zhang, and Ishikawa. 

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05. 
Since Ishikawa taught “STING-governed DNA sensor” and since the active method step of administering a dsDNA that is rendered obvious in the instant rejection is patentably indistinct from the active method step recited in the instant claims, wherein there is no structural difference between the dsDNA in the instant rejection and the dsDNA recited in the claims, it necessarily follows that the prior art’s dsDNA of 45, 50, 70, or 100 base pairs or the dsDNA of 85-95 bps rendered obvious in the instant rejection inherently “binds to STING under intracellular conditions”, absent objective evidence to the contrary. 
Note that the Office does not have the facilities and resources to provide the factual evidence needed in order to determine and/or compare the specific activities of the instantly claimed dsDNA versus the dsDNA of prior art or the obvious dsDNA of 85-95 bps. In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed dsDNA is different from the dsDNA in the instant rejection such that the dsDNA used in the rejection cannot bind to STING (i.e., it is not an inherent property of IFN-inducing dsDNA of 45-100 bps to bind to STING under intracellular conditions), thereby establishing patentable In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).
Accordingly, claims 1, 4, 6-14, and 16-20 taken as a whole would have been prima facie obvious at the time of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. The claims recite that defective endogenous DNA innate signaling pathway and/or defective IFN-I production pathway is correlated with cancer, thereby reciting a law of nature that occurs without hand of man, and the claims also recite a mental step of “determining” and “selecting” that can be performed in the human mind, thereby reciting an abstract idea.
	Note that a mental process includes observations, evaluations, judgments, and opinions, and the recitation of “comparing BRCA sequences and determining the existence of alterations” in claims was determined to recite a mental process that can practically be performed in the human mind thus was deemed to recite an abstract idea judicial exception. See University of Utah Research Foundation v. Ambry Genetics Corp., 774 F. 3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014). See also “October 2019 Patent Eligibility Guidance Update” issued on October 17, 2019.
	The abstract idea judicial exception recited in the instant claims, the mental processes of “determining” and “selecting” that can be performed in the human mind, is not integrated into a practical application because the “determining” step amounts to simply implementing the 
The judicial exceptions are not integrated into a practical application because the generically recited “assay” does not add a meaningful limitation to the law of nature/abstract idea because the “assay” amounts to simply implementing the law of nature/abstract idea thus the assay is a mere insignificant extra-solution activity. Further, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the generically recited “assay” does not add significantly more to the judicial exceptions as any experimental “assay” as generically and broadly recited in the instant claims is well-understood, routine, and conventional for determining the naturally occurring correlation and for performing all of the mental steps recited in the instant claims. Note that “physical” or “tangible” steps of DNA amplification and analysis “do not, individually or in combination, provide sufficient inventive concept to render claim 1 patent eligible” (emphasis added). See Genetic Technologies Ltd.. v. Merial LLC, 818 F. 3d 1369, 1377, 118 USPQ 2d 1541,1547 (Fed. Cir. 2016). “Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even the process itself, is of no relevance in determining whether the subject matter of a claim falls within the §101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (original emphasis).
	In addition, the additional method step of “internally treating the human subject with the selected therapy” in the claims is “recited at such a high level of generality” and “does not 
	In view of the foregoing, claims 16-20 are patent ineligible under §101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,821,142 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by and overlap in scope with the ‘142 patent claims drawn to a method of treating cancer comprising administering “4 g/ml of dsDNA” following determination of a defective STING activity, wherein “4 g/ml of dsDNA” reads on “4 g/ml of dsDNA90” as evidenced by the disclosure of the ‘142 patent specification. See column 6. 

Claims 1, 4, and 6-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-32 of copending U.S. Application No. 16/621,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by and overlap in scope with the ‘820 claims drawn to a method of treating cancer/infection comprising administering a dsDNA.  
g/ml of dsDNA90” as evidenced by the disclosure of the ‘447 specification. See paragraph 0030. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/DANA H SHIN/Primary Examiner, Art Unit 1635